Earl Warren: Number 455, United States of America versus Romualdo Cores. Mr. Davis.
John F . Davis: If this Court wish me to proceed.
Earl Warren: Is there room for you to -- to give there Mr. Clifford?
John F . Davis: Yes, sir.
Earl Warren: Looks like they didn't move out before you.
Clark M. Clifford: Thank you --
Earl Warren: Now, you may proceed Mr. Davis.
John F . Davis: Chief Justice, if the Court please. This case comes before the Court on direct appeal from the dismissal of a criminal information, charging an alien seaman with remaining in the United States for a period in excess of the number of days permitted by his landing permit. The District Court dismissed the information on the ground that the court lacked jurisdiction because the suit was commenced it thought in the long -- in the wrong district. The appellee was an alien crewman from a ship which put in at Philadelphia. He was given a landing permit which allowed him to remain in the United States for the period the ship was in Philadelphia of not more than 29 days. Instead of sailing with the ship, he went on to New York, where he stayed for about a year and then he went to Connecticut, where he was residing at the time he was apprehending -- apprehended and this proceeding was commenced. This proceeding was commenced in Connecticut, where he was residing when he was apprehended. The District Judge held that if -- if this man had committed an offense, it was completed when the ship sails and that it was a single offense, which was done at that time and therefore, he was not in violation of the law while he was residing in Connecticut. And for this reason, it dismissed the information. The Government brings the case here under the Criminal Appeals Act. Section 3237 of the Criminal Code provides that any offense committed in more than one district may be inquired off and prosecuted in any district in which the offense was committed. And so the simple question here is whether the offense with which this appellee was charged was a continuing offense, which was in the process of being committed when he lived in Connecticut, whether it was a non-continuing offense which was completed when the ship sailed. First, I think we should look at the definition of the offense as it contained -- as it is contained in the statute. That is printed at page 33 of our brief. It reads, “Any alien seaman -- any alien crewman who wilfully remains in the United States in excess of the number of days allowed in any conditional permit issued under subsection (a) of this Section, shall be guilty of a misdemeanor.” The important words from our point of view were, “any alien crewman who willfully remains in the United States in excess of the number of days allowed”. On the facts of this particular case, there are three geographic localities where it is possible that someone might claim that there was venue. First is Philadelphia, the city where the vessel put in and from which it sailed. It would really make little sense to require trial to be held in Philadelphia because the seaman is not in fact required to sail from Philadelphia by the law. As long as he -- the law reads, for the period permitted by the -- by the permit, as long as he leaves the United States within that period of time, whether he leaves from Philadelphia or somewhere else, he is not in violation of the law .In fact, many landing permits contemplate that the seaman will leave from another port on another vessel and many of the landing permits therefore would have nothing to do with the original -- the original port of entry. Now, the second locality, where venue might be asserted is the place where the crewman was physically at the time the permit expired. This of course depends in part on chance. He might in fact be in -- in transit from one place to another at the time -- the moment the permit expired. And if the permit were -- the length of the permit were measured by the time that the vessel remained in port, he might not even know of this precise time that the vessel departed and therefore, he would not know at what time he was actually violating the law. Now, the third possible place to pick the venue is the place or the places where the -- where the alien crewman resides -- remains after the period of time which it permitted by his landing permit. We believe that establishing venue in this place coincides with the language of the statute, that it coincides with the nature of the crime which is involved and that imposes no hardship on the -- on the alien involved.
Speaker: What would you do with him if he was a commuter?
John F . Davis: If he were a commuter, he --
Speaker: He commutes from New York to Greenwich, works to New York, lives in Greenwich.
John F . Davis: Well, this --
Speaker: The prosecutor maybe in the place.
John F . Davis: On -- on our -- on my theory, it would be a question whether he was remaining in those two places and I think --
Speaker: Well --
John F . Davis: -- that that is true.
Speaker: -- it's domicile, perhaps.
John F . Davis: Well, it's -- I think it's domicile, but I think also he would be remaining in New York if he worked there. I don't mean to use residence in any two technical term. I mean, he must willfully be staying in a place and rather than merely passing through it. I say this -- this is inconsistent with the language of the statute. The language of the statute as I pointed out a minute ago is that he willfully remains in the United States in excess of the number of days allowed. It does not say that the alien must leave at or before the termination of his -- of his permit. It uses the word remain and that word in itself has a -- has a sense of continuation. It can be defined as, if he continued to stay in the United States. And that is why I say that on the language, just purely on the language of the statute, this man was remaining in the United States at the time he was apprehended in Connecticut. Now, as to the nature of the offense, here, there is no objection to the alien's entry. There was nothing illegal about it. He has committed no crime outside of remaining since he has come to this country, forfeiting his right to stay. We have -- there is no discovery of any disloyalty, no association of his past, which makes him ineligible to remain in this country. Instead, the only -- the only thing that Congress was -- was getting at in this case was an alien who stayed, who remained in the country longer than he was permitted to, remained by the -- by the immigration law. This law was passed by Congress after an investigation, in which it was determined that every year, thousands of alien seamen were attempting to loose themselves in the population of the United States and obtain a right to stay here by -- not a right to stay here but obtaining the actual staying here by losing themselves in the -- in the general population. Congress wasn't concerned really with a man who overstayed his leave by days, hours, or minutes. It was concerned with seamen who were using their entry into the United States as seamen as a method of acquiring illegal residence here and therefore, I say that the very nature of the crime, which Congress was attacking was that very thing which this appellee was doing in Connecticut at the time he was apprehended. Now, since the constitutional provisions on -- on venue, without a doubt intended to protect defendants from the hardships of being tried in places where they are not properly able to defend themselves. It -- it is appropriate that in considering the construction of this statute, we should consider it in the light of the constitutional provisions that say a man shall be tried in the -- in the district where the crime takes place. And we should consider whether or not the construction, which I suggest is one which will constitute the kind of hardship which the Constitution was attempting to -- to eliminate. Well, in this case, as I say, there were three places where he could be tried and this case might be taken as more or less characteristic of this case. He could have been tried in Philadelphia of -- that's one possibility as to where a venue could be asserted. That certainly would not be a place which would be -- which we have any reason to believe -- to believe would be convenient to the seaman. So far as we would know, he hasn't been in -- in Philadelphia since the day he landed in -- in the -- in the country. And similarly with New York, he stayed in New York and presumably, may well have been there at the time when -- when the ship sailed, when his permit expired. But so far as we know, he has no connections there and it would have been -- it would be equally difficult for him to defend himself in New York. On the other hand, Connecticut is the place of his residence and it is therefore more consistent with the -- with the constitutional provisions that he should be tried in -- in Connecticut. The disadvantage which the -- which the alien suffers from our construction is that if it is a continuing crime, it may be that he could be tried in more than one district. And therefore, we are faced with the question whether he would suffer a hardship because the Department of Justice would be in a position to pick and choose among the various districts to determine which -- in which district to bring suit against him. And with -- in regard to this -- this matter, I may say that the present criminal code -- code of criminal procedure gives him protection because when there is a crime which takes place in more than one district, the Department of Justice no longer has the -- has the right to choose the district. The judge -- the District Court in which the case is brought, has discretion to remove the case to any other district where the crime -- where the crime equally occurred in order that justice may be done and therefore, the matter is left in the discretion of the -- of the Court itself.
Felix Frankfurter: When did that --
John F . Davis: It appears in the -- in the quote.
Felix Frankfurter: When did that -- when did that come in to be?
John F . Davis: This -- this provision of which I read? I think it came in with the adoption of the present court criminal procedure.
Felix Frankfurter: Way back in the --
John F . Davis: Yes, it's been there for some time. I have to check on it. But I'm not --
Earl Warren: I understood you to say that this is a continuing offense Mr. Davis.
John F . Davis: That is right.
Earl Warren: Is there no statute of limitations on it?
John F . Davis: If it is a continuing offense then the problem is when would the statute of limitations run? Would it run and if it continues -- well, it might be argued, it may well be argued if it is a continuing offense that the statute of limitations doesn't run. That as long as he continues to remain in the United States, he is -- he is subject to prosecution. I do not think that necessarily follows, however, from my argument as to venue.
Earl Warren: What does it necessarily --
John F . Davis: That -- that there was no -- that the statute of limitations would necessarily run forever.
Earl Warren: Continuing offensively.
John F . Davis: Well, I -- I suggest to Your Honor that I think it probably would, but I think that it is not certain that it would and let me explain what I mean. Under the -- under the Immigration Act for example, with respect to illegal entry, there is a special provision saying that when an alien is apprehended, he may be tried in the place of apprehension rather than going back to the place of entry. But there's no question with the statute of limitations in the case of illegal entry as such will run from the place -- from the time of entry rather than from the time of apprehension or the time he remains in the country. Now, I suggest that it is possible, if there is concern about the continuation of the statute of limitations. I think it is possible that under the Immigration Act, one could say that Congress has shown an intent that -- to distinguish between questions of venue and questions of the time of the running into the statute of limitations. And the Court could say in the light of the Immigration Act then, this provision has entry that Congress may well have intended -- could have intended that the statute of limitations would run from the time that his permit expired.
Felix Frankfurter: Or the other way around. The fact that you fix venue at one place doesn't make it a non-continuing offense.
John F . Davis: That is right. That is true. Now, I -- I am not urging them. I'm certainly not trying to give away a future Government case if there is one with respect to statute of limitations in case of -- in case it should arise in this continuing offense. There are many continuing offenses where the statute of limitations, of course, does not run as long as the illegal activity is continued. Conspiracy of course is -- is an example, which this Court has recorded all the time. Failure to register under the -- under the Alien Registration Act is another case. Failure -- failure to register under the Selective Service Act is another case. And so, that there is a general theory of law that one doesn't get a right to violate the law by violating it. There is no prescription runs and as long as he continues to -- to violate the statute will not run. That question is not before the Court. And I merely suggest that it doesn't follow necessarily from the argument which I am making here on venue. Now, the court below found some support for its position that this was a non-continuing crime. On the -- on another provision of the statute dealing with entry and reentry after -- after an alien had been deported, there is a specific provision, Section 1329 of the -- of the Immigration Act, which says, “That in those cases of illegal entry and reentry, the alien maybe prosecuted at the place where he is apprehended.” And the Court said, Congress has dealt specifically with these problems and made the provision and put venue in them and by leaving out a provision with respect to overstaying the leave, it must have intended a different result. I submit the difference in treatment by Congress is not dependent upon an intent to have a different result, rather, it is dependent upon the fact that the crimes of illegal entry and reentry are by nature specific terminable acts. And that if Congress had intended them -- intended to give a right to the Government to prosecute it, where the alien was apprehended, it was necessary to make this specific provision. And in fact that by making this provision, it probably supports our position because it would be illogical to permit aliens who have been entered illegally or reentered illegally to be prosecuted where they're apprehended and not to permit a seaman in the situation which we have. Therefore in summary, I -- I suggest that this -- this offense both by its nature, by definition in the statute, and by its consideration and inconsideration of the rights of the alien involved, may well should be held to be a continuing offense and that venues should be placed in Connecticut. I will reserve, if I may, the rest of the time for rebuttal.
Earl Warren: Mr. Clifford.
Clark M. Clifford: May it please, Your Honor. There is involved in this case an important question. The determination of which will not only dispose of this controversy but will be of substantial value to the courts below in finding a uniformity of approach to this problem. However, there is a more important consideration than that in this case. For it appears to us that under the Government's theory, they would deprive this defendant and other similarly situated of a basic important right that he is given by the law. I believe that my presentation would be most effective and I would trust most helpful. If I were to point out the two basic considerations upon which the court below reached his decision, then I shall refer to the Government's efforts to circumvent that reason, so that we might analyze the Government's position and see if there is merit in their contentions. We start with the basic principle that this defendant, Romualdo Cores, must be tried in the district in which the offense was committed. One becomes impressed with the importance that our law attaches to that consideration. It appears first, as Your Honors are aware, in Article III of the Constitution, reiterated in substance in the Sixth Amendment where it said that the man shall be tried in the state in the district in which the offense is perpetrated. It goes on then and that constitutional theory is carried into our statutory law under Rule 18 of Criminal Procedure which says substantially the same. Then in the jurisdictional section of the statutes on immigration appears Section 1329 and there it is reiterated again the jurisdiction of the District Courts shall be found in this Section and offenses are to be tried where such offenses took place. Now that's premise number one. Now the court below, I must say we're entire agreement with them, found that the offense in this instance was committed at the time that Romualdo Cores' permit expired. This man was here, we'll assume, on a 29-day permit under the immigration law. He was an alien crewman. That permit expired. Now, it seems clear to us that the offense that took place in this case was the affirmative act of Romualdo Cores in staying in this country after his permit expired. It took no other act on his part or on the part of any other person. It's when he decided to violate the law and stay in this country, and his permit expired, that is the act which we contend constituted the criminal act.
Speaker: How would your theory work in this situation, Mr. Clifford, supposing on the 28th day, the alien goes to his lawyer and says, “I want to get an extension.” The lawyer says, “Yes, I'll go down.” And then he gets reported back on the 29th day, the department has got it under consideration. He will know in a week. Then at the end of a week, which is after the 29th day, the lawyer says, “I'm sorry, I can't get the extension.” The alien still continues to remain in the country, but he's living at that time in New York instead in Philadelphia. Is he committing an offense and if so, where is he -- where is the offense committed?
Clark M. Clifford: I think the answer, Justice Harlan, is that this statute provides that he must willfully remain, and I believe that when his lawyer says to him, “Now, I have an application here for an extension and I think we're going to get it and just hold on.” I don't believe he is willfully remaining under those circumstances. But that when then such application will say is denied, it's when the willfulness begins and it's where he is located at the time that the willful violation starts that he has committed a crime.
Speaker: Well, then the mere past due, the 29 days, would not be so be the --
Clark M. Clifford: It would not.
Speaker: -- the answer to the question wouldn't it?
Clark M. Clifford: It -- it would not, Your Honor, because there must also be willfulness. I can conceive of a situation where on the 28th day, this defendant is struck by an automobile and is rendered unconscious and the 29th day comes and goes. He is not willfully violating the law on the 29th day. But on the 30th day he recovers and he's well and he says, “Well, my ship's gone, I'm going to stay here.” He is guilty of a willful violation on the 30th day and --
Felix Frankfurter: Well then he seems to be willfully remaining on the 31st day by the time he goes to another city?
Clark M. Clifford: No. Yes. He is still --
Felix Frankfurter: (Inaudible)
Clark M. Clifford: He is still illegally in the country, but the crime was committed where he willfully said, “I am going to stay in violation of this permit of mine.”
Felix Frankfurter: Now, Congress has expressed the specific words what the crime was, words of, “Willfully remains.”
Clark M. Clifford: Correct.
Felix Frankfurter: I want to know why with full knowledge that he has no right to remain. His lawyer advised him on his 31st day in New York (Inaudible) willfully to remain, does he?
Clark M. Clifford: Yes, Your Honor.
Felix Frankfurter: And the next day, for one reason or another, he moved to Philadelphia. What I want to know is what is the theory by which on a fair construction of a criminal statute or a lenient construction if he seizes willfully to remain in Philadelphia against the law. He remained there in violation of the law, but you say it isn't a willfully remain in there, is that right?
Clark M. Clifford: No. What I say is that there is a time that the criminal act is committed and we find no intention that I was going to later, for this to be a continuing offense. And the general concept is that when a crime is -- is enumerated it is considered to be an -- an act, an affirmative act. And I say that if -- if there is no language that appears that would indicate that it is a continuing crime it then comes under the general rule that it is an act at a certain time, and that is our construction that it is an act at a time. Now, after he commits the act, we say that sets the jurisdiction. Now, he may illegally continue to remain in the country, but it's when he committed that illegal act of remaining under the statute that that sets the jurisdiction --
Felix Frankfurter: What you're saying is that when he begins to willfully remain, the beginning is the exhaustion of what Congress has condemned, is that right?
Clark M. Clifford: Yes, only you said it better than I.
Felix Frankfurter: Well, no.
Clark M. Clifford: Well, now --
Felix Frankfurter: I mean it's exhaustion in every way, the statute of limitation runs from that moment?
Clark M. Clifford: Exactly.
Felix Frankfurter: I mean, that is your -- the statute of limitation runs, the venue is determined, those two (Inaudible) criminal prosecution?
Clark M. Clifford: That is our contention. Now, the Court would escape -- I mean, the Government would escape that interpretation by two suggestions. First, they say that the offense of remaining is a continuous offense and then they say also that the offense comes under that statute that provides for an offense that starts in one district and goes into another or occurs in more than one. Let's take them up one at a time, (a), that the offense of remaining is a continuous crime. Now, the answer to that suggestion on the part of the Government is that criminal violations of Immigration Acts have never been regarded as continuing crimes. Now, our brief enumerates a number of cases of this type. A man comes in at a port illegally. He's guilty of illegal entry. He then leaves that port and goes to one other place. There's an interesting case where a party comes in at New York. He is later apprehended in California. Now, he entered illegally. He has continued to remain illegally in the country all during those weeks and months. He is apprehended in California and tried there. The Court said the California Court District did not have jurisdiction, that the crime was committed back where he entered in New York. The immigration cases annotated are replete with that type of case. There has been a definite theory of law growing up in cases similar to this that a man who enters illegally and who continues illegally in this country is not guilty of a continuing crime. I might say that the Government concedes that point also. They do not --
Speaker: Can you -- can you make a broad generalization of that kind, a divorce from a particular Section of the statute that constitutes the offense?
Clark M. Clifford: I'm sorry, I don't --
Speaker: I say how can you make a broad generalization of that kind or it applies to remaining on the one hand and then on the other and filing false registration certificates. The -- the content of those offenses is different, isn't it?
Clark M. Clifford: Well, we contend that in theory they're the same. Now, I might draw this analogy, see if this helps, Your Honor. This man, Romualdo, on a -- on a Monday is in a certain place, he's in a saloon. He has a friend named Antonio with him on that Monday. Now, Romualdo is here illegally because his permit expired the day before when the crime was committed. He's here illegally. Now, Antonio, his friend, sitting with him on Monday is here illegally because he entered yesterday, Sunday, illegally. We don't see the distinction between those two individual. The first man was guilty of a crime by remaining here illegally and he started the crime, as Justice Frankfurter suggested, at the -- at the time of that affirmative act. The other man came in yesterday illegally. They're both here. Now, the Court say, the man who entered and stays here is not guilty of a continuing crime. We say merely by analogy, the man who overstays his leave and continuous to remain here is not guilty of a continuing crime. Now, there is another --
William O. Douglas: Are the provisions of the immigration law in this matter that's been -- give venue in the district of apprehension?
Clark M. Clifford: Yes, there are. There are -- there are two exceptions. I will treat it now, that Your Honor has brought it up.
William O. Douglas: It's in your own time.
Clark M. Clifford: Oh, all right. Well then if I might, I'll reach it in order. Thank you. Now, on this question of continuing, I just like to leave it with this one further thought. We consider the basic elementary principle that ordinarily when a man is charged with an offense, it is an affirmative act. Now, if the Congress is going to intend that a crime be a continuing act we say they can say so, they can tell the bar, they can tell this Court if they so. Now, they have in some instances because in the section that's been referred to and will be referred to later that is Section 3237, that Section that covers offenses that have taken place in different districts. In the second paragraph of that Section, the Congress has said, “Any offense involving the use of the mails or transportation in interstate or foreign commerce is a continuing offense.” And how simple it would have been in this instance had Congress intended this to be a continuing offense for the Congress, too, have said, “In this crime of remaining, any alien crewmen who willfully remains in the United States in excess of the number of days allowed is guilty of a continuing offense and shall be guilty of misdemeanor. It was so easy for them to say the fact that they did not, that they refused to say it, although the discussions came up indicates very clearly to us that they did not -- that intend that it be a continuing offense.
Hugo L. Black: Where is that Section printed in the brief?
Clark M. Clifford: It -- it is not printed in the brief. If, Your Honor please, on page 33A of the Government's brief appears the first paragraph of that Section. And that we -- I've just added the second paragraph. They just put the first paragraph in, the second paragraph was -- was not included.
William J. Brennan, Jr.: Mr. Clifford, you say perhaps you already have and don't repeat it if you did, that there were some discussions whether or not this should or should not be a continuing offense?
Clark M. Clifford: No. There -- there is a broad general type of discussion that is referred to in the Government brief, in which they talk about the number of seamen who come in and who are remaining here. And in that general type of discussion, there's questions of venue and jurisdiction referred to. I don't say that it is a specific subject to come. Next point, the Government attempts very different -- very strenuously to bring this offense in under Section 3237. That is the section that we've mentioned about that refers to a crime that starts in one district and goes into another district, or a crime that is committed in more than one district. We -- we say that this does not -- this type of offense does not come under that section. It does not begin in one district and it isn't completed in another district. We -- we contend that it does not exist in more than one district. We say it's the affirmative act of this man staying. At the expiration of his permit, the offense was complete. It takes no other act by him or by anybody else. Now, under this Section 3237 are annotated many cases. We've gone through those. They're the type of case that you would expect, they're conspiracy cases. They are cases that involved using the mails to defraud. There are ordinarily a number of persons involved in it. There is a very good analysis and a very good statement of what this Section means and the type of case it refers to. It appears in the memorandum that the court below wrote in a similar case called the Tavares case. And in construing this Section and in holding below that this Section did not cover this type of offense, the simple offense of remaining. The court below said, where a crime consists of distinct parts, which have different localities or where it may be said there is a continuously moving act, commencing with the offender. And hence, ultimately consummated through him or where there's a confederation in purpose between two or more persons, that's the type of offense that the Congress had in mind in passing Section 3237. We submit that it -- this does not come up. Now, getting to the point that Justice Douglas raised, Congress in the Immigration Act provides this jurisdictional section. Now, they say that there are two offenses, which can be tried in the district where the defendant is apprehended but only those two. The section says, “These defendants shall be tried where the offense is committed with the exception, however, that where a man illegally enters he may be tried wherever he is found. Exception number two, if a man has been deported and reenters, he may be tried wherever he can be found or apprehended.” Those are the only two exceptions. Now, the Congress had the right at the time when enumerating this jurisdictional section to say, “Yes, we'll include the crime of illegal entry. We'll include the crime of entry after deportation and we will include the crime of Section 1282, which is the crime of remaining over permit time.” They did not do it. They specifically refrained from doing it. And yet, it is the desire of the Government in this case that this Court write that in. There is a very apt and appropriate quote from a case, United States versus Johnson, in which are very similar question came up in 323 U.S., it had to do with enforcement of the Federal Denture Act. And in that case, Justice Frankfurter, in speaking for the Court said, “In view of the keen awareness of enforcing officials as well as that of the members of the Committee on Interstate Commerce of the problems raised by venue in criminal trials, it is inadmissible to suggest either oversight on the part of Congress in failing to make provision for choice of venue or to make the cavalier assumption that that which is specifically provided for in other enactments, that is trial in more than one district, was authorized but through parsimony of language left unexpressed.” Now, we say that in this instance, the Congress had a right to include this Section. Speaking of parsimony of language, they needed no language at all. They needed merely the figures 1282, that's all the Congress had to do, was add this Section to the two exceptions. So it seems to us that the Government is asking this Court to write into the law an exception which the Congress itself chose not to do. Counsel makes the suggestion that in this type of case where a man has remained over his permit, that he perhaps should be tried where he resides. Now, that's an interesting twist to the case. I'll give it just two minutes. And -- and they state that in the beginning on page 6 of the Government brief, they say, “So that an alien maybe prosecuted for such offense wherever he is living at the time prosecution is brought.” Then again on 12 they reiterated a little more strongly where they say “The venue for a prosecution of an alien crewman for the misdemeanor of willfully remaining, lies in any judicial district where he is found residing after expiration of his permit.” They say it again on page 18, so apparently, that's the theory with which they started out. On 18, the offense occurs wherever the alien deliberately resides. After a little while, I submit, the -- the cat gets out of the bag because on page 28 of the Government brief we find -- I don't believe that's what the Government really means. Because on page 28 they say, the end of the first paragraph on 28, “It would have been redundant to insert a light clause in regard to the crime of remaining because as an inherently continuing act, it would normally occur where the alien was apprehended.” That's what apparently they want. They want the venue, they want the jurisdiction to lie where he was apprehended. And again, their concluding sentence shows what the ultimate underlying motive is. We submit that every relevant indication of congressional intent indicates that Congress meant secretary -- Section 1282 (c) to describe a continuing offense and that venue should therefore lie wherever that offense continues to be committed, that is wherever the alien is found. Now, we submit that it finally comes out, what they want to do is try this man, Cores, and other similarly situated where apprehended. Now, that's exactly what those two exceptions are to the general jurisdiction, where apprehended. That is the man who comes in illegally, the man who comes in after being deported, they can be tried where apprehended, but they now want to try this fellow where apprehended, although the Congress chose not to make any such exception in this crime of remaining. Now, someone might ask, when the crime of remaining could have been so simply made a continuing offense, all Congress had to do as we mentioned previously, was where they said that the crime of remaining is a misdemeanor, they could have said, “And shall be a continuing offense”. When they so easily could have done it, why did not Congress make this crime of remaining a continuing offense? I believe there is an answer. I believe because they were concerned about the abuses that would result from making this a continuing offense. One has already been suggested. Where is the statute of limitations? Apparently, there is none that could very well be infused. And I say that the type of abuse that could come under this theory of continuing offense, curiously enough is dramatically illustrated in the Government's own brief. On page 19 of the Government's own brief, appears this statement at the top. And let me read it and then let me suggest the significance of it, “In this case, the information, which we'll refer to shortly, permitted proof that appellee was willfully remaining in the United States beyond the specified period when he went to Connecticut, regardless of the fact that he was not residing there at the instant his permit expired.” Now, look where that leads us. As we look at the record we find that on page 2 is the information and it says, “On or about May 26, 1955 at Bethel, Connecticut within the jurisdiction of the Court, Cores did commit an offense.” Now, they say that under that information, they can introduce proof of the offense. Now, the offense as shown here, that you'll see also in the record is, he was in Connecticut in May of 1957, two years later. And yet they say under our theory of continuing offense, we can charge a man in an information with an offense on May 26, 1955, he can prepare himself to answer that defense and yet, we can come into Court and show that he committed offense in May 1957 and we can hold him guilty. Now, we say that Congress never intended anything like that. We say further that we cannot believe that this Court could put its stamp of approval on any such construction. And I believe it shows very clearly why the Congress did not choose to enlarge this into a continuing offense. As amicus, I believe I have one other responsibility. That is to protect this man's rights under the record that exist here and I submit to you a curious situation exists. It's a very short record. As I looked at it, as I read it, as I studied it, I couldn't get over the uneasy feeling that there was something wrong about it. Finally, if the Court will excuse me, I concluded there's something fishy about it, and I -- and I believe there is. As you look at the colloquy between counsel here, for instance, it took place. Apparently, this defendant, Cores, was represented, in big print it says, “For the defendant”.
Earl Warren: Where --
Clark M. Clifford: But in --
Earl Warren: -- where do we find it?
Clark M. Clifford: Page 3, if Your Honor please.
Earl Warren: Of the record?
Clark M. Clifford: Page 3 of the record. Thank you. In this colloquy that took place which look, I must say very curious to me, it seemed to -- it didn't seem as though it started at the beginning but that's all that came up. But here, there's a colloquy between judge and counsel but the counsel is a Government counsel. There's no time do I see the defendant's counsel saying anything. And yet, the queerest thing about it is that this man is charged with an offense in May of 1955, he knows that he's not guilty of that offense because the Government's attorney says he was in New York for a year before coming to Connecticut. And yet when this man is charged with an offense in May of 1955 for which he knows he's not guilty, there's a record in here as though at one time he tried to plead guilty. Now, I don't know what was going on down below, but it made me very uneasy. I don't know where his counsel was. I don't know why there should be any such suggestion because he had a complete defense, not only did he not commit the crime charged in the -- in the information but just one month before this case came up for hearing, was this Tavares case, in which the Court wrote a memorandum and said he had no jurisdiction. And yet that's not raised in behalf of the defendant. The only thing that saved this defendant below was a conscientious District Judge, named Judge Smith, who had to bring the matter up. Now, the importance of that is this, in addition to the construction of the statute, which appears to us, clearly means that this is not a continuing crime. There is another reason why the verdict below of dismissal should be affirmed. I say that it should be affirmed aside from the other consideration on this record alone, because on page 2 of the record, we see that this man is charged with an offense on May 26, 1955. Over on page 3 in the first sentence, the Government attorney says, “I'd like to draw the Court's attention, he stayed in New York for about a year before coming to Connecticut.” I submit what could the Court do and do otherwise? A man is charged with an offense on May 26, 1955, the Government's own proof through statement of counsel is that he did not come to Connecticut for at least a year thereafter. I think the judge said, “I was given jurisdiction by the charge in the information, you have disproved it to me, I have no alternative but to dismiss.” Amicus submits that under two theories, both the first one on the construction of the statute, the second one, because the record itself shows lack of jurisdiction, the judgment of the court below should be affirmed. Thank you, Your Honor.
Earl Warren: Mr. Davis.
John F . Davis: Chief Justice, if the Court please. If I understood Mr. Clifford's argument correctly, at one stage he suggested to the Court that in the case of continuing crime offenses, venue should be fixed by the beginning of the crime rather than where it continues. In that regard, I may say that Congress has acted not in this statute but in the -- generally in the -- in the criminal code. It acted after the decision in the Johnson case, where this Court said that if the Court -- if Congress meant these offenses to be prosecuted in more than one place it should say so. Congress then proceeded in 18 U.S.C. 3237 to say precisely that, to say that when there is a continuing crime, the defendant may be prosecuted in any place where that crime takes place. And therefore, I suggest to you that there was no necessity when Congress had defined a crime as a continuing one as it is our contention it did in the Immigration Act, no necessity for making a special venue provision. I would like to refer also to this discreancy in the -- in the criminal information. The criminal information as it is set forth at page 2 of this record is defective. The United States attorney called it to the attention of the Court and -- and told the Court that actually, the man was not in Bethel, Connecticut on May 26, 1955 but that he came there two years later. And so, this would be a situation where it would be necessary to amend the information to conform with the facts in order to -- before the -- before the proceeding would be completed. Rule 7 (e) of the rules of criminal procedure provides specifically for amending information to conform to the facts as they existed. Now of course, if that resulted in a hardship on the alien, if that did prevent him from making his defense, the Court should not exercise its discretion to permit that amendment. The Court didn't go into that. Appellate dismissed the complaint entirely on the ground that there was no venue as a matter of law.
Hugo L. Black: Mr. Davis, what statute of limitations apply to this, when in your judgment (Inaudible)
John F . Davis: The general statute of limitations of five years would apply to this, the general statute --
Hugo L. Black: From what date?
John F . Davis: And it would -- I -- I believe it would run from the last date that he continued to remain illegally in the United States.
Felix Frankfurter: So that would be after he left the United States.
John F . Davis: It would. I -- I say I believe that. I do not believe it's inevitable if that is the result because as I suggested earlier, in the light of the -- of Title 8, they do separate venue and statute of limitations for the purposes of entry and reentry. And I believe that if it were felt that that was inappropriate construction, that they could separate venue and statute of limitations for this case also.
Earl Warren: Mr. Clifford, I would like to express the appreciation of the Court to you for having defended this indigent defendant (Inaudible) dismiss that regardless of the way this case may turn out. The Court is always confident by the fact that busy lawyers are willing to give their time and energy as you have in order to defend the rights of the defense in person. Thank you very much. And Mr. Davis, of course, we appreciate the earnestness with which you have represented the interest of the United States.